Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Office Action is in response to the Applicant’s reply filed January 4, 2022 to the non-final rejection made on October 4, 2021.
In light of the claim amendments and examiner’s amendments below, the rejections of record are withdrawn and claims  73, 75, 86-88, 90-98, and 99 (NEW) are allowed. 

Claims 72, 73, 74, 75, 78-80, and 86-98 are pending. 
Claims 72, 74, 78-80, and  89 are cancelled. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Pierre De Oliveira on 6/29/2022.
The application has been amended as follows:
In claim 73, line 1, after claim DELETE “72” and INSERT -- 99  -- .
In claim 75, line 1, after claim DELETE “72” and INSERT -- 86  -- .
In claim 86, line 4-5, after about 0.1% DELETE “to about 0.5% dodecyl maltoside; between about 0.2% and about 1.2% NaCl” and INSERT --  (w/v) and about 0.5% (w/v) dodecyl maltoside; between about 0.2% (w/v) and about 1.2% (w/v) NaCl -- .
In claim 86, line 9, after water in DELETE “amount sufficient to achieve a final volume of about 100 µL” and INSERT --  an amount sufficient to achieve a final volume of about 50 µL to about 200 µL -- .
In claim 87, line 3, after claim DELETE “72” and INSERT -- 86  -- .
In claim 88, line 2, after overdose DELETE “or a symptom thereof”.
In claim 88, line 3, after claim DELETE “72” and INSERT -- 86  -- .
In claim 88, line 4, after overdose DELETE “or a symptom thereof”.
In claim 90, line 2, after claim DELETE “72” and INSERT -- 99  -- .
In claim 91, line 2, after claim DELETE “72” and INSERT -- 99  -- .
In claim 92, line 2, after claim DELETE “72” and INSERT -- 99  -- .
In claim 93, line 2, after claim DELETE “72” and INSERT -- 99  -- .
In claim 94, line 2, after claim DELETE “72” and INSERT -- 99  -- .
In claim 95, line 2, after claim DELETE “72” and INSERT --  99 -- .
In claim 95, line 4, after the composition is INSERT --  at least -- .
In claim 96, line 2, after claim DELETE “72” and INSERT -- 99  -- .
In claim 97, line 2, after claim DELETE “72” and INSERT --99   -- .
In claim 98, line 2, after claim DELETE “72” and INSERT -- 99  -- .
INSERT --  Claim 99.  A pharmaceutical formulation for intranasal administration, comprising:  about 3 mg nalmefene hydrochloride or a pharmaceutically acceptable salt, hydrate, or solvate thereof;
between about 0.1 mg and about 0.5 mg dodecyl maltoside;
between about 0.2 mg and about 1.2 mg NaCl;
between about 0.13 mg and about 0.67 mg disodium edetate;
between about 0.001 mg and about 0.1 mg benzalkonium chloride;
an amount of an acid or base sufficient to achieve a pH of between 3.5 and 5.5; and
water in an amount sufficient to achieve a final volume of about 100 µL. ---
DELETE claims 72, 74, 78-80, and  89.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant composition claims are novel. The prior art does not provide a motivation to combine the specific components in the amounts claimed in a composition or the addition of dodecyl maltoside which results in striking improvements in nalmefene Tmax and Cmax compared to an intranasal formulation lacking dodecyl maltoside. The claimed composition is non-obvious. Thus claims 73, 75, 86-88, 90-98, and 99 (NEW) are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on (571)272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAYLA SOROUSH/Primary Examiner, Art Unit 1627